It was ordered, adjudged and decreed that the marshal sell the cargo of the brig Isabel, anu bring the money arising from such sale into the office of the clerk of this court; that the clerk pay to the collector of this port the duties upon said cargo, and to the libel-lants $S90, in compensation for their services in saving said brig and cargo; that he also pay the taxable costs and expenses of the suit, and keep the residue to satisfy such other claims upon it as the court may allow, and for the use and benefit of the owners tnereof, until further order of this or an ap*157pellate court; and that the claim of the master of said brig to the said residue be" disallowed.